DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-27 have been examined and rejected. This Office action is responsive to the amendment filed on July 14, 2022, which has been entered in the above identified application.

Claim Objections
3.	The correction to 17 has been approved, and the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 11, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drukman et al (U.S. Patent No. 10,255,045).

5-1.	Regarding claim 11, Drukman teaches the claim comprising: a non-transitory computer-readable medium storing software instructions for a program development environment, wherein the software instructions comprise software instructions to: install a module in the program development environment on the digital device, wherein the module comprises a definition of a new inline prompt, by disclosing a data processing system comprising an integrated development environment (IDE) with a code editor 108, where the interactive development process is enhanced with the installation of a literal editor 114 that enables the insertion or modification of “literal” data that represents complex data [column 2, line 64 to column 3, line 31; column 5, lines 19-30]. The literal data provided by literal editor 114 are displayed as interactive graphical representations that allow a user to more easily identify and modify a complex value [column 4, lines 62 to column 5, line 7; column 5, lines 20-30]. These literals are considered new inline prompts because they are displayed within a line of program code and represent a new way to present data values that did not previously exist within the code editor of the IDE without the literal editor. The literals can be parsed by a compiler into executable instructions within the existing IDE because they are encoded into a text value that is consistent with the programming language used within the IDE [column 3, lines 40-50]. Further, a developer may define a custom data type, and a custom handler for the custom data type can be used to graphically display representations of literal data of the custom data type [column 3, lines 31-35]. These new custom data types may also be considered new inline prompts.
	Drukman teaches add the new inline prompt to a plurality of pre-defined inline prompts comprised in the program development environment; and at least one processor coupled to the non-transitory computer-readable medium to execute the software instructions, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [column 7, lines 3-7, 27-32]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [column 5, lines 19-30].

5-2.	Regarding claim 13, Drukman teaches all the limitations of claim 11, wherein the definition comprises a pick list for the new inline prompt, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

5-3.	Regarding claim 14, Drukman teaches all the limitations of claim 11, wherein the definition comprises a name for the new inline prompt and a replacement string for the new inline prompt, by disclosing that a certain data type such as color data can be represented by a literal value named “color” that has a numerical value associated with the color “red,” and can be displayed as color=”red.” [Drukman, column 4, line 62 to column 5, line 1]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30]. Interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

5-4.	Regarding claim 20, Drukman teaches all the limitations of claim 11, wherein the digital device is a handheld device, by disclosing a data processing system that may be incorporated into a mobile or handheld device [Drukman, column 12, lines 39-49]

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045) in view of Quine (U.S. Patent No. 8,671,387).

7-1.	Regarding claim 1, Drukman teaches the claim comprising: installing a module in a... development environment on a handheld device, wherein the module comprises a definition of a new inline prompt, by disclosing a data processing system that may be incorporated into a mobile or handheld device [column 12, lines 39-49] comprising an integrated development environment (IDE) with a code editor 108, where the interactive development process is enhanced with the installation of a literal editor 114 that enables the insertion or modification of “literal” data that represents complex data [column 2, line 64 to column 3, line 31; column 5, lines 19-30]. The literal data provided by literal editor 114 are displayed as interactive graphical representations that allow a user to more easily identify and modify a complex value [column 4, lines 62 to column 5, line 7; column 5, lines 20-30]. These literals are considered new inline prompts because they are displayed within a line of program code and represent a new way to present data values that did not previously exist within the code editor of the IDE without the literal editor. The literals can be parsed by a compiler into executable instructions within the existing IDE because they are encoded into a text value that is consistent with the programming language used within the IDE [column 3, lines 40-50]. Further, a developer may define a custom data type, and a custom handler for the custom data type can be used to graphically display representations of literal data of the custom data type [column 3, lines 31-35]. These new custom data types may also be considered as new inline prompts.
	Drukman teaches adding the new inline prompt to a plurality of pre-defined inline prompts comprised in the... development environment, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [column 7, lines 3-7, 27-32]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [column 5, lines 19-30]. 
	Although Drukman discloses that the concepts disclosed may be applied to source code editors and integrated development environments having support for a variety of languages [column 3, lines 43-50], Drukman does not expressly teach that the development environment is a Python development environment. Quine discloses a client device such as a cell phone or smart phone [column 8, lines 48-52] executing a platform [column 12, lines 59-63] using a scripting language such as Python [column 14, lines 2-6; column 25, lines 58-63] and having a design mode that presents a GUI-based deployment environment that allows a designer to develop an application [column 12, lines 63-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a source code editor and IDE that supports Python, as taught by Quine. This would allow the IDE to make use of the functionality associated with Python.

7-2.	Regarding claim 3, Drukman-Quine teach all the limitations of claim 1, wherein the definition comprises a pick list for the new inline prompt, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

7-3.	Regarding claim 4, Drukman-Quine teach all the limitations of claim 1, wherein the definition comprises a name for the new inline prompt and a replacement string for the new inline prompt, by disclosing that a certain data type such as color data can be represented by a literal value named “color” that has a numerical value associated with the color “red,” and can be displayed as color=”red.” [Drukman, column 4, line 62 to column 5, line 1]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30]. Interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

7-4.	Regarding claim 21, Drukman teach all the limitations of claim 11. Drukman does not expressly teach wherein the program development environment is a Python development environment. Quine discloses a client device such as a cell phone or smart phone [column 8, lines 48-52] executing a platform [column 12, lines 59-63] using a scripting language such as Python [column 14, lines 2-6; column 25, lines 58-63] and having a design mode that presents a GUI-based deployment environment that allows a designer to develop an application [column 12, lines 63-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a source code editor and IDE that supports Python, as taught by Quine. This would allow the IDE to make use of the functionality associated with Python.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045), in view of Quine (U.S. Patent No. 8,671,387), and further in view of Fisher et al (U.S. Patent No. 8,776,010).

8-1.	Regarding claim 2, Drukman-Quine teach all the limitations of claim 1. Drukman-Quine do not expressly teach wherein the definition comprises a tooltip for the new inline prompt. Fisher discloses providing tool tips for a corresponding string of source code [column 12, lines 41-48]. This would help prevent errors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tooltips, as taught by Fisher. This would help prevent errors.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045), in view of Quine (U.S. Patent No. 8,671,387), and further in view of Rothman (Pub. No. US 2004/0252122).

9-1.	Regarding claim 5, Drukman-Quine teach all the limitations of claim 4, wherein adding further comprises associating the replacement string with a two byte code, by disclosing that the graphical data may be represented as text based on Unicode encoding format [Drukman, column 5, lines 43-48], which is a two byte code.
	Drukman-Quine do not expressly teach the two byte code having a value between 0xE000 and 0xF8FF. Rothman discloses that the Unicode standard defines a set of Unicode characters for “Private Use Area” with values of 0xE000 to 0xF8FF [paragraph 27]. These Unicode characters are not defined as part of the Unicode standard and thus, should be used by third parties when defining their own characters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the graphical data of Drukman-Quine with a Unicode having a value between 0xE000 to 0xF8FF. This would ensure there are no conflicts with Unicode Consortium assignments.

10.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045), in view of Quine (U.S. Patent No. 8,671,387), and further in view of Hostettler (U.S. Patent No. 7,197,744).

10-1.	Regarding claim 6, Drukman-Quine teach all the limitations of claim 4. Drukman-Quine do not expressly teach wherein installing further comprises adding a menu for the module to a menu structure comprised in the Python development environment, wherein the module comprises a definition of the menu, and wherein the definition of the menu comprises a definition of a menu item comprising the new inline prompt. Hostettler discloses using a configuration file in a script editor to configure a set of menus that are specific to a project – with a menu structure, command names, command source files, and other options defined by the user [column 2, lines 18-24]. This includes the number of menus, names and position of the menus, as well as the menu items for each menu structure, i.e., the number of menu items, the name of the menu items and the position of command names associated with the menu items [column 2, lines 47-52]. The configuration file is provided to a script editor where the configuration file is read and the processor builds editor menus and submenus based on the configuration file [column 5, lines 23-30]. This facilities efficient and timely creation of scripts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the menus of Drukman-Quine using a configuration file, as taught by Hostettler. This would facilities efficient and timely creation of scripts.

10-2.	Regarding claim 7, Drukman-Quine-Hostettler teach all the limitations of claim 6, further comprising: displaying the menu on a display screen comprised in the handheld device, by disclosing displaying a menu based on the configuration file [Hostettler, column 5, lines 23-30; Drukman, column 7, lines 3-7, 27-32, column 5, lines 19-30].
Drukman-Quine-Hostettler teach receiving user selection of the menu item; and pasting, responsive to the user selection, a string comprised in the definition of the menu item on the display screen, wherein the string comprises the new inline prompt in the definition of the menu item, and wherein the new inline prompt is replaced by the replacement string, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [Drukman, column 7, lines 3-7, 27-32]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

10-3.	Regarding claim 8, Drukman-Quine-Hostettler teach all the limitations of claim 7, further comprising: replacing the replacement string with a value input by a user, by disclosing that a literal editor is provided that enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

10-4.	Regarding claim 9, Drukman-Quine-Hostettler teach all the limitations of claim 8, wherein replacing further comprises displaying a pick list associated with the new inline prompt, wherein the user selects the value from the pick list, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].
 
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045), in view of Quine (U.S. Patent No. 8,671,387), and further in view of Sousa (Pub. No. US 2016/0111018).

11-1.	Regarding claim 10, Drukman-Quine teach all the limitations of claim 1. Drukman-Quine do not expressly teach wherein the handheld device is emulated on a digital device. Sousa discloses a processor of a laptop computer may be configured for emulating a smart phone [paragraph 37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emulate the handheld device on a digital device, as taught by Sousa. This would allow developers to see how code will run on the handheld device even when they do not have physical access to the handheld device.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045) in view of Fisher et al (U.S. Patent No. 8,776,010).

12-1.	Regarding claim 12, Drukman teaches all the limitations of claim 11. Drukman does not expressly teach wherein the definition comprises a tooltip for the new inline prompt. Fisher discloses providing tool tips for a corresponding string of source code [column 12, lines 41-48]. This would help prevent errors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tooltips, as taught by Fisher. This would help prevent errors.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045) in view of Rothman (Pub. No. US 2004/0252122).

13-1.	Regarding claim 15, Drukman teaches all the limitations of claim 14, wherein the software instructions to add further comprise software instructions to associate the replacement string with a two byte code, by disclosing that the graphical data may be represented as text based on Unicode encoding format [Drukman, column 5, lines 43-48], which is a two byte code.
	Drukman does not expressly teach the two byte code having a value between 0xE000 and 0xF8FF. Rothman discloses that the Unicode standard defines a set of Unicode characters for “Private Use Area” with values of 0xE000 to 0xF8FF [paragraph 27]. These Unicode characters are not defined as part of the Unicode standard and thus, should be used by third parties when defining their own characters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the graphical data of Drukman with a Unicode having a value between 0xE000 to 0xF8FF. This would ensure there are no conflicts with Unicode Consortium assignments.

14.	Claims 16-19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045) in view of Hostettler (U.S. Patent No. 7,197,744).

14-1.	Regarding claim 16, Drukman teaches all the limitations of claim 14. Drukman does not expressly teach wherein the software instructions to install further comprise software instructions to add a menu for the module to a menu structure comprised in the program development environment, wherein the module comprises a definition of the menu, and wherein the definition of the menu comprises a definition of a menu item comprising the new inline prompt. Hostettler discloses using a configuration file in a script editor to configure a set of menus that are specific to a project – with a menu structure, command names, command source files, and other options defined by the user [column 2, lines 18-24]. This includes the number of menus, names and position of the menus, as well as the menu items for each menu structure, i.e., the number of menu items, the name of the menu items and the position of command names associated with the menu items [column 2, lines 47-52]. The configuration file is provided to a script editor where the configuration file is read and the processor builds editor menus and submenus based on the configuration file [column 5, lines 23-30]. This facilities efficient and timely creation of scripts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the menus of Drukman using a configuration file, as taught by Hostettler. This would facilities efficient and timely creation of scripts.

14-2.	Regarding claim 17, Drukman-Hostettler teach all the limitations of claim 16, further comprising: displaying the menu on a display screen comprised in the handheld device, by disclosing displaying a menu based on the configuration file [Hostettler, column 5, lines 23-30; Drukman, column 7, lines 3-7, 27-32, column 5, lines 19-30].
Drukman-Hostettler teach receiving user selection of the menu item; and pasting, responsive to the user selection, a string comprised in the definition of the menu item on the display screen, wherein the string comprises the new inline prompt in the definition of the menu item, and wherein the new inline prompt is replaced by the replacement string, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [Drukman, column 7, lines 3-7, 27-32]. A literal editor is provided that enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

14-3.	Regarding claim 18, Drukman-Hostettler teach all the limitations of claim 17, further comprising: replacing the replacement string with a value input by a user, by disclosing that a literal editor is provided that enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

14-4.	Regarding claim 19, Drukman-Hostettler teach all the limitations of claim 18, wherein replacing further comprises displaying a pick list associated with the new inline prompt, wherein the user selects the value from the pick list, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

14-5.	Regarding claim 22, Drukman teaches the claim comprising: installing a module in a menu driven program development environment on a digital device, wherein the module comprises a definition of a new inline prompt, by disclosing a data processing system that may be incorporated into a mobile or handheld device [column 12, lines 39-49] comprising an integrated development environment (IDE) with a code editor 108, where the interactive development process is enhanced with the installation of a literal editor 114 that enables the insertion or modification of “literal” data that represents complex data [column 2, line 64 to column 3, line 31; column 5, lines 19-30]. The literal data provided by literal editor 114 are displayed as interactive graphical representations that allow a user to more easily identify and modify a complex value [column 4, lines 62 to column 5, line 7; column 5, lines 20-30]. These literals are considered new inline prompts because they are displayed within a line of program code and represent a new way to present data values that did not previously exist within the code editor of the IDE without the literal editor. The literals can be parsed by a compiler into executable instructions within the existing IDE because they are encoded into a text value that is consistent with the programming language used within the IDE [column 3, lines 40-50]. Further, a developer may define a custom data type, and a custom handler for the custom data type can be used to graphically display representations of literal data of the custom data type [column 3, lines 31-35]. These new custom data types may also be considered as new inline prompts.
	Drukman teaches... adding the new inline prompt to a plurality of pre-defined inline prompts comprised in the program development environment, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [column 7, lines 3-7, 27-32]. The literal editor enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [column 5, lines 19-30].
Drukman does not expressly teach wherein the module comprises a definition of a new menu using the inline prompt;... adding the new menu to a menu structure of the program development environment. Hostettler discloses using a configuration file in a script editor to configure a set of menus that are specific to a project – with a menu structure, command names, command source files, and other options defined by the user [column 2, lines 18-24]. This includes the number of menus, names and position of the menus, as well as the menu items for each menu structure, i.e., the number of menu items, the name of the menu items and the position of command names associated with the menu items [column 2, lines 47-52]. The configuration file is provided to a script editor where the configuration file is read and the processor builds editor menus and submenus based on the configuration file [column 5, lines 23-30]. This facilities efficient and timely creation of scripts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the IDE of Quine, a configuration file that defines a menu structure containing commands associated with script commands, as taught by Hostettler. This would facilities efficient and timely creation of scripts.

14-6.	Regarding claim 24, Drukman-Hostettler teach all the limitations of claim 22, wherein the definition comprises a pick list for the new inline prompt, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

14-7.	Regarding claim 25, Drukman-Hostettler teach all the limitations of claim 22, further comprising: displaying the new menu on a display screen comprised in the digital device, by disclosing displaying a menu based on the configuration file [Hostettler, column 5, lines 23-30; Drukman, column 7, lines 3-7, 27-32, column 5, lines 19-30].
Drukman-Hostettler teach receiving user selection of a menu item in the new menu comprising the new inline prompt; and pasting, responsive to the user selection, a string comprising the new inline prompt in a screen of the digital device, by disclosing that the developer can use an operations menu to select a command to insert a literal at a desired insertion point within the program code [Drukman, column 7, lines 3-7, 27-32]. A literal editor is provided that enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

14-8.	Regarding claim 26, Drukman-Hostettler teach all the limitations of claim 25, further comprising: replacing the new inline prompt with a value input by a user, by disclosing that a literal editor is provided that enables the insertion or modification of the literal data, and such modification will be reflected in the graphical display of the inline literal data [Drukman, column 5, lines 19-30].

14-9.	Regarding claim 27, Drukman-Hostettler teach all the limitations of claim 26, wherein replacing further comprises displaying a pick list associated with the new inline prompt, wherein the user selects the value from the pick list, by disclosing that interaction with the literal displays a list of options with which to choose [Drukman, column 9, lines 36-50].

15.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Drukman et al (U.S. Patent No. 10,255,045), in view of Hostettler (U.S. Patent No. 7,197,744), and further in view of Fisher et al (U.S. Patent No. 8,776,010).

15-1.	Regarding claim 23, Drukman-Hostettler teach all the limitations of claim 22. Drukman-Hostettler do not expressly teach wherein the definition of the new inline prompt comprises a tooltip for the new inline prompt. Fisher discloses providing tool tips for a corresponding string of source code [column 12, lines 41-48]. This would help prevent errors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tooltips, as taught by Fisher. This would help prevent errors.

Response to Arguments
16.	The Examiner acknowledges the Applicant’s amendments to claim 17.
	Regarding claim 1, Applicant alleges that Drukman et al (U.S. Patent No. 10,255,045) does not teach “installing a module in a Python development environment on the handheld device, wherein the module comprises a definition of a new inline prompt; and adding the new inline prompt to a plurality of pre-defined inline prompts comprised in the Python development environment” because Drukman does not appear to disclose modifying its “literal editor 114” or that the “custom data type” and “custom handler” are being used as “a new inline prompt.”
After further consideration of Drukman, Examiner has interpreted the integrated development environment (IDE) with a code editor 108 [figure 1] as the development environment within the claim. This IDE is enhanced with the installation of a literal editor 114 that enables the insertion or modification of “literal” data that represents complex data [column 2, line 64 to column 3, line 31; column 5, lines 19-30]. The literal data provided by literal editor 114 are displayed as interactive graphical representations that allow a user to more easily identify and modify a complex value [column 4, lines 62 to column 5, line 7; column 5, lines 20-30]. These literals are considered new inline prompts because they are displayed within a line of program code and represent a new way to present data values that did not previously exist within the code editor of the IDE without the literal editor. The literals can be parsed by a compiler into executable instructions within the existing IDE because they are encoded into a text value that is consistent with the programming language used within the IDE [column 3, lines 40-50]. Further, a developer may define a custom data type, and a custom handler for the custom data type can be used to graphically display representations of literal data of the custom data type [column 3, lines 31-35]. These new custom data types may also be considered as new inline prompts. 
Similar arguments have been presented for claims 11 and 22 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Examiner notes that Independent claim 1 differs from claims 11 and 22 by reciting that the development environment is a Python development environment. Claim 1 has been rejected under 35 U.S.C. 103 as being unpatentable over Drukman (U.S. Patent No. 10,255,045) in view of Quine (U.S. Patent No. 8,671,387). 
Independent claim 22 does not recite a Python development environment, and further differs from claims 1 and 11 by reciting “wherein the module comprises... a definition of a new menu using the inline prompt” and “adding the new menu to a menu structure of the programming development environment.” Claim 22 has been rejected under 35 U.S.C. 103 as being unpatentable over Drukman in view of Hostettler (U.S. Patent No. 7,197,744).	Independent claim 11 does not recite a Python development environment or the additional limitations of claim 22 mentioned above. Claim 11 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drukman.
Applicant states that dependent claims 2-10, 12-21, and 23-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 11, and 22. However, as discussed above, Drukman in view of Quine are considered to teach claim 1, Drukman is considered to teach claim 11, and Drukman in view of Hostettler are considered to teach claim 22, and consequently, claims 2-10, 12-21, and 23-27 are rejected.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178